Citation Nr: 0935746	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for VA 
dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 
1965.  He died in October 2004.  The appellant alleges she is 
the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision, which found that 
the appellant was not entitled to recognition as the 
Veteran's surviving spouse.  

In June 2007, the appellant testified before the undersigned 
at a travel board hearing.  A transcript has been associated 
with the file.  

In July 2009, the appellant submitted additional evidence.  
This evidence was not accompanied by a waiver of the 
appellant's right to initial consideration by the RO. See 
38 C.F.R. § 20.1304(c)(2008).  It should be noted that the 
February 2002 VA Improved Pension Eligibility Verification 
Report and the September 2003 VA letter to the Veteran were 
already associated with the claims file prior to initial 
adjudication of the claims.  As such, this evidence is not 
new but is duplicative, and the Board may proceed.  

This matter was remanded for further evidentiary development 
in December 2007.  It now returns for appellate review.  


FINDINGS OF FACT

1.  The appellant and the Veteran underwent a wedding 
ceremony in July 1994.  

2.  The appellant was unaware that the Veteran remained 
married to another person and that their marriage was 
invalid. 

3.  The appellant and Veteran did not continuously cohabitate 
with each other from the time they were married until the 
Veteran's death.

4.  The appellant and Veteran did not have a deemed valid 
marriage.  


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's 
surviving spouse for the purpose of receiving DIC.  
38 U.S.C.A. § 101(3), 103, 1304 (West 2002); 38 C.F.R. 
§ 3.50, 3.52, 3.53 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the claim, a letter dated in 
February 2005 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The VCAA notice provided to the appellant prior to 
adjudication provided notice of the second and third elements 
under the duty to notify.  See Quartuccio, supra.  Failure to 
provide pre-adjudicative notice of any of the notice elements 
is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the RO provided 
that appellant with additional notice of the specific 
evidence required to substantiate her DIC claim in January 
2009.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, provided five months to respond with 
additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in June 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available VA medical 
records have been obtained.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(A)(2); 38 C.F.R. 
§ 3.159(d).  

II.	DIC Benefits

DIC benefits are payable to the surviving spouse of a veteran 
where the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310(West 2002); 38 C.F.R. § 3.5(a)(2008).  
Only periods in which the Veteran was married to the 
surviving spouse shall be considered in making that 
determination.  38 U.S.C.A. § 1311(a)(2)(West 2002).  

The term "surviving spouse" means a person who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  Additionally, a 
spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. § 101(31)(West 2002); 38 C.F.R. 
§ 3.50(2008).  

A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j), 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  For purpose 
of establishing entitlement to VA death benefits, the veteran 
must have been married to the appellant for over one year or 
for any period of time if a child was born of the marriage.  
For DIC benefits, the surviving spouse may be paid benefits 
if the he or she was married to the veteran (i) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the veteran's 
death was incurred or aggravated, or (ii) for one year or 
more, or (iii) for any period of time if the child was born 
of the marriage, or was born to them before the marriage.  
38 C.F.R. § 3.54 (2008).   

Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  
38 C.F.R. § 3.205(c).  

By way of background, the Veteran's complicated marital 
history is as follows.  The evidence shows that the Veteran 
married L in May 1964.  There are two divorce decrees, one 
showing their divorce in August 1969, and the other showing a 
divorce in January 1973.  The Veteran subsequently married Y 
in May 1973, and they divorced in June 1976.  Meanwhile, in 
February 1976, the Veteran married E, but their marriage was 
annulled in April 1977, on the grounds of the existence of a 
prior, undissolved marriage on the part of the Veteran at the 
time they married.  Then, according to a marriage license of 
record, he married J in October 1976.

Under Oklahoma law (the state where the divorces and all 
marriages except the marriage to J and the appellant took 
place), either party to a divorce is prohibited from 
remarrying for six months after the rendition of the decree.  
Two of the Veteran's marriages occurred within six months of 
prior divorces.  Specifically, he married Y in May 1973 only 
four months after he divorced L.  Then, within six months of 
his divorce to Y in June 1976, he married J in October 1976.  
Both divorce decrees enjoin the parties from marrying any 
other party for six months.  The wording of the decrees 
raises a question as to whether the marriage to J could be 
voidable.  However, it is not necessary to resolve this issue 
because VA law provides for benefits to be awarded in the 
case of a "deemed valid" marriage.  

Here, the appellant submitted a marriage certificate which 
provides that she and the Veteran were married on July 5, 
1994.  She further contended in numerous statements both, 
written and oral, that she was unaware of the Veteran's 
previous marriage to J.  The record does not contain any 
evidence which shows that the Veteran had obtained a valid 
divorce for that marriage, and J submitted statements 
indicating that the Veteran and she had never been divorced.  
As such, the record suggests that the Veteran and J were 
still technically married at the time the Veteran and the 
appellant were married.  The appellant's marriage to the 
Veteran was therefore invalid.  

Thus, the Board turns to the question of whether the 
appellant and the Veteran had a "deemed valid" marriage 
under VA law.  In this case, the Board concedes that the 
appellant had no knowledge of the potential legal impediment 
to her marriage (i.e. the Veteran's undissolved marriage to 
J).  The marriage certificate provides that the attempted 
marriage occurred more than one year prior to the Veteran's 
death.  Further, J was denied surviving spouse status by VA, 
and she did not appeal the decision.  There is no other 
claimant entitled to gratuitous VA death benefits.  
Therefore, the issue of a deemed valid marriage turns on the 
resolution of whether there was "continuous cohabitation."  

Continuous cohabitation will be established if the spouses 
live together continuously from the date of marriage to the 
date of the veteran's death, or if a separation was due to 
the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  38 C.F.R. § 3.53.  Temporary 
separations which occur through fault of either party will 
not break the continuity of the cohabitation.  Id.  Further, 
statements from the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  Id.  

In February 2005, the RO contacted the Veteran's daughter to 
inquire as the appellant's relationship with the Veteran.  
She indicated that the appellant and the Veteran had been 
separated for six years, and that the Veteran had lived with 
his aunt prior to moving in with her.  She provided that 19 
months prior to his death, the Veteran lived in Tennessee 
with her and her mom, the Veteran's ex-wife, L.  She also 
noted that during the time that the Veteran was living with 
her, the appellant never called or contacted the Veteran.  

In April 2005, the RO denied the appellant's claim for DIC 
benefits.  Accompanying the appellant's notice of 
disagreement was a June 2005 statement, which provided that 
she had no knowledge of the Veteran's marriage to J.  She 
also stated that she applied for a corrected death 
certificate which states that he was married.  (The death 
certificate of record provides that the Veteran's marital 
status at the time of his death was divorced.)  She also 
noted that when the Veteran lived with his daughter, 
immediately prior to his death, he had intended to return to 
Oklahoma.  She indicated that he retained his Oklahoma bank 
account as it was too difficult to transfer it for a short 
time before returning to Oklahoma.  She also indicated that 
he sent occasional money to her during this time.  

The appellant also submitted a June 2005 statement from her 
sister, which provided that the appellant and Veteran 
separated many times during their marriage.  She indicated 
that they were never legally separated or divorced.  She 
indicated that it was the Veteran's depression and alcohol 
use that would cause the separations.  She noted that they 
separated three times in 1999.  In 2000, the appellant and 
Veteran separated and took up residence in different places, 
only to get back together after one month.  They again 
separated in 2003 when the Veteran went to reside with the 
appellant's brother.  The appellant also submitted a June 
2005 statement from her friend, which provided that the 
appellant and Veteran occasionally separated throughout their 
marriage; however, provided that they never intended their 
separation to become permanent.  She indicated that the 
Veteran intended to return to Oklahoma after he visited with 
his daughter.  

In May 2006, the RO called the social worker at the VA 
medical center (VAMC) in Mountain Home, Tennessee, the last 
place the Veteran received medical treatment, to inquire 
about information regarding the Veteran's marital status.  
The social worker revealed that the Veteran reported he was 
divorced.  He indicated that his daughters were listed as the 
Veteran's next of kin and the power of attorneys for health 
care purposes.  Associated medical records from the VAMC, 
dated from June 2003 to September 2003, indicate discussions 
with the Veteran and his daughters.  

During her travel board hearing, the appellant testified that 
she knew of no legal barriers to her marriage with the 
Veteran, including his marriage to J.  She indicated that the 
Veteran's daughter's dislike for her was the reasons she 
submitted false statements about the appellant's separation.  
The appellant revealed that the Veteran traveled back to 
Oklahoma once after moving to Tennessee to see the 
appellant's brother. She noted at time that the Veteran was 
very ill and went back to Tennessee shortly thereafter.  She 
also provided that she called the Veteran once while he was 
in Tennessee but was unable to talk to him.  

In December 2007, the Board remanded this matter to enable 
the appellant to submit information in support of her claim 
and for the RO to obtain medical records from the VAMC in 
Oklahoma.  In response, the appellant submitted a February 
2009 statement wherein she provided that the Veteran's 
daughter submitted untrue statements that she and the Veteran 
had been separated for six years.  She noted that they were 
only separated a month or two at a time until the Veteran 
went to live with his daughter prior to his death.  She 
indicated his intention not to remain separated by the fact 
that he maintained his bank account at an Oklahoma bank and 
had various statements sent to his Oklahoma address.  In 
support of her contentions, she submitted Medicare Summary 
Notices, dated in January 2004 and July 2004, and a January 
2003 bank statement, which were addressed to the Veteran sent 
to the address of the appellant's brother (the address that 
the Veteran apparently lived prior to moving to Tennessee).  

She also re-submitted a February 2001 letter from a finance 
company, which was addressed to both the appellant and 
Veteran, and indicated that their automobile loan payment was 
delinquent.  Additionally, she submitted VA Improved Pension 
Eligibility Verification Reports, dated in 1996 and 2000, 
copied from the claims file, which listed the appellant's 
social security number on the forms and indicated that the 
Veteran was married and living with his spouse, the 
appellant.  Finally, the appellant re-submitted income tax 
returns for 1998 and 1999 which indicate that the Veteran and 
appellant were "married filing joint return."  These 
documents are not new evidence to the file.  

The RO subsequently obtained a medical note from the VAMC in 
Oklahoma City dated in October 2001, which reveals that the 
Veteran reported he was divorced and living alone at the 
time.  In July 2009, the appellant submitted a note directing 
the Board's attention to another VA Improved Pension 
Eligibility Verification Report, dated in February 2002 as 
well as a September 2003 letter from VA notifying the Veteran 
of his monthly entitlement was being paid as a veteran with 
one dependent, his spouse: the appellant.  In that note, she 
indicated that these documents contradict the October 2001 
treatment note.  She also directed the Board's attention to 
the August 2003 VAMC treatment note which provided that the 
Veteran had recently moved to Tennessee to live with his 
daughter.  

In weighing the evidence, the appellant's statements that 
they were only temporary separated are contradicted by other 
evidence of record.  The daughter's statements contradict the 
appellant's statement regarding the time frame of the 
separation.  However, the daughter's statements do not speak 
to whether any separation between these individuals was not 
mutual.  This statement also does not indicate that the 
appellant intended to desert the Veteran or speak to the 
reasons why they were separated.  However, the social 
worker's statements regarding the Veteran's own assertion 
that he was divorced seem to indicate the Veteran's 
intentions of not returning to Oklahoma or remaining married 
to the appellant; and they contradict the appellant's 
statements that he intended to return to Oklahoma and to the 
appellant.  Further, the VAMC medical records from Mountain 
Home, Tennessee show that the Veteran reported that he was 
divorced.  Finally, the Veteran's death certificate indicates 
that his marital status was divorced.  These statements 
contradict the appellant's statements of a mutually continued 
relationship.  

The documents submitted by the appellant do not overcome 
these contradictions as they do not show that she and the 
Veteran continually cohabitated until his death.  There is no 
showing of phone bills evidencing that they kept in touch 
during their separation.  In fact, the appellant testified 
that she only attempted to contact the Veteran once during 
their last separation.  There are no letters or invitations 
addressed to the appellant and Veteran during this last 
separation that suggest some type of commitment to remain 
together.  In fact, the death certificate provides that his 
last address was that of his daughter's address in Tennessee.  
No amended death certificate has been associated with the 
file to show that the Veteran was married instead of the 
listed marital status of divorced.  Further, the tax return 
and car loan documents, which are addressed to both 
individuals and list the same address, are for the years 
1998, 1999, and 2001.  While these documents tend to show 
that the Veteran and appellant cohabitated at that time, they 
do not show that they continued to cohabitate with each other 
at a time thereafter.  The same is true for the February 2002 
VA Improved Pension Eligibility Verification Report and the 
September 2003 VA letter.  The more recently dated documents, 
to include the January 2004 and July 2004 Medicare Summary 
Notices and the January 2003 bank statement are only 
addressed to the Veteran and show a different address than 
that of the appellant's address.  The Board acknowledges that 
the Veteran's banking statements were sent to the appellant's 
brother's house, which may indicate intent to return to 
Oklahoma.  However, they do not show an intent to return to 
the appellant and end their separation.  Finally, the 
appellant stated that she periodically received certain sums 
of money from the Veteran.  However, she has not submitted 
bank statements or other proof that would indicate that the 
Veteran continued to support her.  

The evidence weighs against a showing that the Veteran and 
the appellant continually cohabitated so as to find them 
sustaining a "deemed valid" marriage.  See 38 C.F.R. §§ 
3.52, 3.53.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply, and entitlement to DIC is not warranted. See 
38 U.S.C.A. § 5107(b)


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing DIC benefits is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


